Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 04, 2016

The Court of Appeals hereby passes the following order:

A16A1579. IN RE: THE ESTATE OF LONNIE MAE PARROT.

      This appeal, which was docketed in this Court on April 29, 2016, involved the
conservatorship estate of Lonnie Mae Parrot and the removal of Ms. Parrot’s court
appointed guardians. On May 13, 2016, appellee filed a “suggestion of death,”
notifying this Court that Ms. Parrott had passed away. The appellant has been advised
to withdraw the appeal, but as of the date of this order has failed to do so. Appellant
has further failed to file an appellate brief, and is subject to dismissal on this basis.
See Court of Appeals Rules 7, 23 (a).
      Moreover, Ms. Parrot’s death renders moot any question regarding her
conservatorship. Chastain v. Baker, 178 Ga. App. 649 (344 SE2d 472) (1986).
Accordingly, we DISMISS this appeal.

                                         Court of Appeals of the State of Georgia
                                                                              08/04/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.